DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham, III et al (2015/0162625).
Cheatham, III et al (Cheatham) disclose a multi-responsive fuel cell system comprising a first fuel cell and a second, with a controller. The controller is configured to engage the first fuel cell to satisfy at least a portion of a base load and selectively engage the second fuel cell at satisfy at least portion of the load increase.
The controller 50 is configured to vary the power output of at least one of first fuel cell 20 and second fuel cell 30. The first fuel cell produces a first portion (e.g., 60%) of the base load, and the additional electrical generation system produces an additional portion (e.g. 40%). In some cases, the first fuel cell may satisfy the entire base load (100%), and the second, the entire fluctuation ([0028], [0033], [0051]; claim 21-24). Therefore, the invention of the reference teaches that there is a first threshold, equal to or greater than a second threshold, wherein the controller engages the first fuel cell below that first threshold (e.g. 60%, or 60-100% of the base load given the teachings of the reference), and the electric power generated is greater than that of the second fuel cell, and engages the second fuel cell once a second threshold is reached.  The reference further teaches that the second fuel cell may have a great output than the first, namely that the first fuel cell comprises four fuel cell stacks, and that the second comprises nine, therefore the output of the second fuel cell stack is more than double that of the first ([0056], [0058]-[0061), and a third threshold is reached which is less than 100% of the maximum of the second fuel cell, both the first and second fuel cells will be engaged to generate electric power (instant claims 1, 2, 4-7). The catalysts of each fuel cell may differ in responsiveness to engage at the pre-determined load threshold ([0039]; instant claim 3). The controller includes a pre-determined program set to engage the fuel cells which would equate to the instant storage unit, based upon pre-determined conditions. In figure 2, the reference demonstrates that the controller engages the second fuel cell (above the second threshold and base load) is less than the time the first fuel cell is engaged (claims 9 and 10). 
	Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of the reference, wherein the fuel cell stacks are selected to have different maximum power outputs, as taught by the reference above. The result device would also meet the limitations of the instant claims.


    PNG
    media_image1.png
    74
    290
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    306
    483
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722